REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to teach or suggest an electronic circuit comprising a first transistor having a first channel width and a first channel length; a second transistor having a second channel width and a second channel length; and a third transistor with the connections and operations set forth therein; and wherein “a level of the first operating voltage and a level of the first potential difference corresponds to a sum of a level of the second operating voltage, a level of the second potential difference, and a level of the third potential difference, and wherein the first channel width is greater than the second channel width, or the first channel length is longer than the second channel length”.
Claims 2-10 are allowed because they depend on claim 1.
Claims 11 and 16 are allowed because the prior art of record fails to disclose or suggest an electronic circuit comprising “a first transistor having a first size and a first threshold voltage, a first potential difference, a second transistor having a second size smaller that the first size and a second threshold voltage associated with the second size, a second potential difference, and a third transistor and a third potential difference” in addition to other limitations and with the connections and operations as recited in the claims.
Claims 12-15 and 17-20 are allowed because they depend on claims 11 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Long Nguyen/
Primary Examiner
Art Unit 2842